DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/242686. Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus formed by the method of claims 1-20 are anticipated by claims 1-20 co-pending application of 17/242686.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/242701
Copending Application: 17/242686
1. A method comprising forming a sacrificial upturned mirror, wherein the sacrificial upturned mirror comprises a reflective layer disposed on a mirror base on a substrate, wherein the mirror base comprises a mirror profile configured to reflect an optical signal from a waveguide or to the waveguide, wherein the waveguide is fabricated on a surface of the substrate wherein the optical signal is configured to reflected upward out of the surface of the substrate from the waveguide or to reflected to the waveguide from above the substrate, wherein the waveguide is coupled to an optoelectronic circuit, wherein the optoelectronic circuit is configured to emit an optical signal to the waveguide to the sacrificial upturned mirror, or to receive and process an optical signal received from the input waveguide coming from the sacrificial upturned mirror, wherein the sacrificial upturned mirror is configured for testing the optoelectronic circuit, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head, wherein the sacrificial upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.
1. A sacrificial upturned mirror comprising a reflective layer disposed on a mirror base on a substrate, wherein the mirror base comprises a mirror profile configured to reflect an optical signal from a waveguide or to the waveguide, wherein the waveguide is fabricated on a surface of the substrate wherein the optical signal is configured to reflected upward out of the surface of the substrate from the waveguide or to reflected to the waveguide from above the substrate, wherein the waveguide is coupled to an optoelectronic circuit, wherein the optoelectronic circuit is configured to emit an optical signal to the waveguide to the sacrificial upturned mirror, or to receive and process an optical signal received from the input waveguide coming from the sacrificial upturned mirror, wherein the sacrificial upturned mirror is configured for testing the optoelectronic circuit, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head, wherein the sacrificial upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.
2. A method as in claim 1, wherein the mirror profile is configured to optimize optical signals transferred between the optical probe head and the sacrificial upturned mirror.  

2. A sacrificial upturned mirror as in claim 1, wherein the mirror profile is configured to optimize optical signals transferred between the optical probe head and the sacrificial upturned mirror.
3. A method as in claim 1, wherein the mirror profile comprises a curve or a straight profile.
3. A sacrificial upturned mirror as in claim 1, wherein the mirror profile comprises a curve or a straight profile.  

4. A method as in claim 1, wherein the optoelectronic circuit is configured to emit an optical signal to the waveguide to the upturned mirror, wherein the electrical probe head comprises multiple electrical probes, wherein the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process, wherein the optical probe head comprises an optical detector, wherein the optical detector is configured to be aligned with the upturned mirror for receiving an optical signal generated by the optoelectronic circuit during the testing process, wherein the tester is configured to process the optical signal for testing the optoelectronic circuit.  

4. A sacrificial upturned mirror as in claim 1, wherein the optoelectronic circuit is configured to emit an optical signal to the waveguide to the upturned mirror, wherein the electrical probe head comprises multiple electrical probes, wherein the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process, wherein the optical probe head comprises an optical detector, wherein the optical detector is configured to be aligned with the upturned mirror for receiving an optical signal generated by the optoelectronic circuit during the testing process, wherein the tester is configured to process the optical signal for testing the optoelectronic circuit.  
5. A method as in claim 1, wherein the optoelectronic circuit is configured to receive and process an optical signal received from the input waveguide coming from the upturned mirror, wherein the electrical probe head comprises multiple electrical probes, wherein the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process, wherein the optical probe head comprises an optical emitter, 2wherein the optical emitter is configured to be aligned with the upturned mirror for sending an optical signal to the optoelectronic circuit during the testing process, wherein the tester is configured to measure an electrical signal from the optoelectronic circuit for testing the optoelectronic circuit, wherein the electrical signal is generated in response to the optical signal received by the optoelectronic circuit from the optical probe head.  

5. A sacrificial upturned mirror as in claim 1, wherein the optoelectronic circuit is configured to receive and process an optical signal received from the input waveguide coming from the upturned mirror, wherein the electrical probe head comprises multiple electrical probes, wherein the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process, wherein the optical probe head comprises an optical emitter, wherein the optical emitter is configured to be aligned with the upturned mirror for sending an optical signal to the optoelectronic circuit during the testing process, 2wherein the tester is configured to measure an electrical signal from the optoelectronic circuit for testing the optoelectronic circuit, wherein the electrical signal is generated in response to the optical signal received by the optoelectronic circuit from the optical probe head.  

6. A method as in claim 1, wherein the sacrificial upturned mirror is fabricated in an area between a first portion and a second portion, wherein first portion comprises the optoelectronic circuit, wherein the second portion comprises a neighbor optoelectronic circuit.  

6. A sacrificial upturned mirror as in claim 1, wherein the sacrificial upturned mirror is fabricated in an area between a first portion and a second portion, wherein first portion comprises the optoelectronic circuit, wherein the second portion comprises a neighbor optoelectronic circuit.  

7. A method as in claim 1, wherein the sacrificial upturned mirror is fabricated in an area configured to be cut during a separation of the optoelectronic circuit.  

7. A sacrificial upturned mirror as in claim 1, wherein the sacrificial upturned mirror is fabricated in an area configured to be cut during a separation of the optoelectronic circuit.  

8. A method comprising forming an optoelectronic circuit, wherein the optoelectronic circuit comprises at least one of an emitter circuit configured to emit an optical signal to an output waveguide, or a receiver circuit configured to receive and process an optical signal received from an input waveguide, 3wherein at least one of the output waveguide is optically coupled to a first upturned mirror, or the input waveguide is optically coupled to a second upturned mirror, wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit to the output waveguide, wherein the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit; testing the optoelectronic circuit using the first and second upturned mirrors, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head; forming a component on the substrate after testing, wherein the first and second upturned mirror is configured to be removed in the fabrication step after the testing step.
8. An optoelectronic circuit comprising an optoelectronic circuit, wherein the optoelectronic circuit comprises at least one of an emitter circuit configured to emit an optical signal to an output waveguide, or a receiver circuit configured to receive and process an optical signal received from an input waveguide, wherein at least one of the output waveguide is optically coupled to a first upturned mirror, or the input waveguide is optically coupled to a second upturned mirror, 3wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit to the output waveguide, wherein the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit, wherein the first and second upturned mirrors are configured for testing the optoelectronic circuit, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head, wherein the first or second upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.
9. A method as in claim 8, wherein the component comprises at least one of an output coupler, wherein the output coupler is configured to house a first optical fiber for coupling to the output waveguide, wherein the output coupler is disposed on the output waveguide or on the first upturned mirror; or an input coupler, wherein the input coupler is configured to house a second optical fiber for coupling to the input waveguide, 4wherein the input coupler is disposed on the input waveguide or on the second upturned mirror.  


9. An optoelectronic circuit as in claim 8, further comprising at least one of an output coupler, wherein the output coupler is configured to house a first optical fiber for coupling to the output waveguide, wherein the output coupler is disposed on the output waveguide or on the first upturned mirror; or an input coupler, wherein the input coupler is configured to house a second optical fiber for coupling to the input waveguide, wherein the input coupler is disposed on the input waveguide or on the second upturned mirror.
 10. A method as in claim 8, wherein the optoelectronic circuit comprises an emitter circuit configured to emit an optical signal to an output waveguide, wherein the output waveguide is optically coupled to the first upturned mirror, wherein testing the optoelectronic circuit comprises contacting the emitter circuit, using the electrical probe head, to cause the emitter circuit to emit an optical signal to the output waveguide to the first upturned mirror, receiving the optical signal, using the optical probe head, from the first upturned mirror for testing the emitter circuit.  

10. An optoelectronic circuit as in claim 8, 4wherein the optoelectronic circuit comprises an emitter circuit configured to emit an optical signal to an output waveguide, wherein the output waveguide is optically coupled to the first upturned mirror, wherein the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit an optical signal to the output waveguide to the first upturned mirror, wherein the optical probe head is configured to receive the optical signal from the first upturned mirror for testing the emitter circuit.  

11. A method as in claim 8, wherein the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide, wherein the input waveguide is optically coupled to the second upturned mirror, wherein testing the optoelectronic circuit comprises sending, using the optical probe head, an optical signal to the second upturned mirror, contacting, using the electrical probe head, the receiver circuit to cause the receiver circuit to receive and process the optical signal received from the second upturned mirror to the input waveguide, 5measuring a response from the receiver circuit based on the processed optical signal.
11. An optoelectronic circuit as in claim 8, wherein the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide, wherein the input waveguide is optically coupled to the second upturned mirror, wherein the optical probe head is configured to send an optical signal to the second upturned mirror, wherein the electrical probe head is configured to contact the receiver circuit to cause the receiver circuit to receive and process the optical signal received from the second upturned mirror to the input waveguide, wherein the tester is configured to measure a response from the receiver circuit based on the processed optical signal.
12. A method as in claim 8, wherein the optoelectronic circuit comprises an emitter circuit configured to emit an optical signal to an output waveguide, wherein the output waveguide is optically coupled to the first upturned mirror, wherein the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide, wherein the input waveguide is optically coupled to the second upturned mirror, wherein testing the optoelectronic circuit comprises contacting, using the electrical probe head, the emitter circuit to cause the emitter circuit to emit a first optical signal to the output waveguide to the first upturned mirror, receiving, using the optical probe head, the first optical signal from the first upturned mirror, sending, using the optical probe head, a second optical signal to the second upturned mirror, contacting, using the electrical probe head, the receiver circuit to cause the receiver circuit to receive and process the second optical signal received from the second upturned mirror to the input waveguide, measuring a response from the receiver circuit based on the processed second optical signal.  

12. An optoelectronic circuit as in claim 8, wherein the optoelectronic circuit comprises an emitter circuit configured to emit an optical signal to an output waveguide, wherein the output waveguide is optically coupled to the first upturned mirror, 5wherein the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide, wherein the input waveguide is optically coupled to the second upturned mirror, wherein the electrical probe head is configured to contact the emitter circuit to cause the emitter circuit to emit a first optical signal to the output waveguide to the first upturned mirror, wherein the optical probe head is configured to receive the first optical signal from the first upturned mirror, wherein the optical probe head is configured to send a second optical signal to the second upturned mirror, wherein the electrical probe head is configured to contact the receiver circuit to cause the receiver circuit to receive and process the second optical signal received from the second upturned mirror to the input waveguide, wherein the tester is configured to measure a response from the receiver circuit based on the processed second optical signal.  

13. A method as in claim 8, 6wherein the emitter circuit comprises multiple laser devices coupled to a multiplexor to generate a composite optical signal, wherein testing the optoelectronic circuit comprises contacting, using the electrical probe head, the emitter circuit to cause the multiple laser devices to emit multiple individual optical signals having different wavelengths, receiving, using the optical probe head, the composite optical signal.  

13. An optoelectronic circuit as in claim 8, wherein the emitter circuit comprises multiple laser devices coupled to a multiplexor to generate a composite optical signal, wherein the electrical probe head is configured to contact the emitter circuit to cause the multiple laser devices to emit multiple individual optical signals having different wavelengths, wherein the optical probe head is configured to receive the composite optical signal.  

 14. A method as in claim 8, wherein the optical probe head is configured to generate a composite optical signal, wherein the receiver circuit comprises a demultiplexor configured to receive the composite optical signal, wherein testing the optoelectronic circuit comprises contacting, using the electrical probe head, the receiver circuit to cause the demultiplexor to generate multiple individual optical signals having different wavelengths.  


14. An optoelectronic circuit as in claim 8, wherein the optical probe head is configured to generate a composite optical signal, 6wherein the receiver circuit comprises a demultiplexor configured to receive the composite optical signal, wherein the electrical probe head is configured to contact the receiver circuit to cause the demultiplexor to generate multiple individual optical signals having different wavelengths.  

15. A method as in claim 8, wherein the emitter circuit comprises a laser device, wherein the receiver circuit comprises an optoelectronic device, wherein testing the optoelectronic circuit comprises contacting, using the electrical probe head, the emitter circuit to cause the laser device to emit a first optical signal, receiving, using the optical probe head, the first optical signal, generating, using the optical probe head, a second optical signal, 7contacting, using the electrical probe head, the receiver circuit to cause the optoelectronic device to process the second optical signal and to generate an electrical signal corresponded to the second optical signal, measuring the electrical signal.
15. An optoelectronic circuit as in claim 8, wherein the emitter circuit comprises a laser device, wherein the receiver circuit comprises an optoelectronic device, wherein the electrical probe head is configured to contact the emitter circuit to cause the laser device to emit a first optical signal, wherein the optical probe head is configured to receive the first optical signal, wherein the optical probe head is configured to generate a second optical signal, wherein the electrical probe head is configured to contact the receiver circuit to cause the optoelectronic device to process the second optical signal and to generate an electrical signal corresponded to the second optical signal, wherein the tester is configured to measure the electrical signal.  

16. A method as in claim 8, wherein at least one of the output waveguide or the input waveguide is patterned on a stack of SiON layers.  

16. An optoelectronic circuit as in claim 8, wherein at least one of the output waveguide or the input waveguide is patterned on a stack of SiON layers.  

17. Multiple optoelectronic circuits fabricated on a substrate, each optoelectronic circuit comprising an optoelectronic circuit, 7wherein the optoelectronic circuit comprises at least one of an emitter circuit configured to emit an optical signal to an output waveguide, or a receiver circuit configured to receive and process an optical signal received from an input waveguide; one or more upturned mirrors, wherein at least one of a first upturned mirror of the one or more upturned mirrors is optically coupled to the output waveguide, or a second upturned mirror of the one or more upturned mirrors is optically coupled to the input waveguide; wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit from the output waveguide, wherein the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit, wherein the first and second upturned mirrors are configured for testing the optoelectronic circuit, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head, wherein the upturned mirror is configured to be removed in a subsequent fabrication step after the testing step
17. Multiple optoelectronic circuits fabricated on a substrate, each optoelectronic circuit comprising an optoelectronic circuit, 7wherein the optoelectronic circuit comprises at least one of an emitter circuit configured to emit an optical signal to an output waveguide, or a receiver circuit configured to receive and process an optical signal received from an input waveguide; one or more upturned mirrors, wherein at least one of a first upturned mirror of the one or more upturned mirrors is optically coupled to the output waveguide, or a second upturned mirror of the one or more upturned mirrors is optically coupled to the input waveguide; wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit from the output waveguide, wherein the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit, wherein the first and second upturned mirrors are configured for testing the optoelectronic circuit, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head, wherein the upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.  

18. A method as in claim 17, wherein fabricating a component on the substrate comprises fabricating an output coupler for the optoelectronic circuit, wherein the output coupler is configured to house a first optical fiber for coupling to the output waveguide, wherein the output coupler is disposed on the output waveguide or on the first upturned mirror; or fabricating an output coupler for the optoelectronic circuit, wherein the input coupler is configured to house a second optical fiber for coupling to the input waveguide, wherein the input coupler is disposed on the input waveguide or on the second upturned mirror.  

18. Multiple optoelectronic circuits as in claim 17, wherein each optoelectronic circuit further comprises at least one of an output coupler, 8wherein the output coupler is configured to house a first optical fiber for coupling to the output waveguide, wherein the output coupler is disposed on the output waveguide or on the first upturned mirror; or an input coupler, wherein the input coupler is configured to house a second optical fiber for coupling to the input waveguide, wherein the input coupler is disposed on the input waveguide or on the second upturned mirror.  

19. A method as in claim 17, separating the multiple optoelectronic circuits into individual optoelectronic circuits, 9wherein the separation passes through at least one of the output waveguide, the one or more upturned mirrors, or the input waveguide.

19. Multiple optoelectronic circuits as in claim 17, wherein the multiple optoelectronic circuits are configured to be separated into individual optoelectronic circuits, wherein the separation passes through at least one of the output waveguide, the one or more upturned mirrors, or the input waveguide.  

20. A method as in claim 17, wherein each optoelectronic circuit is fabricated on a separate portion of the substrate, wherein the method comprises fabricating the one or more upturned mirrors in an area between two adjacent portions housing two adjacent optoelectronic circuits.

20. Multiple optoelectronic circuits as in claim 17, wherein each optoelectronic circuit is fabricated on a separate portion of the substrate, wherein the one or more upturned mirrors are fabricated in an area between two adjacent portions housing two adjacent optoelectronic circuits.







   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza et al.US 2020/0033228 A1 (hereinafter referred to as Piazza) in view of Ji et al. US 2019/0265421 A1 (hereinafter referred to as Ji) in view of Ng et al. GB 2387489 A (hereinafter referred to as Ng’89).

Regarding claim 1, Piazza teaches the waveguide (fig. 3, waveguide 80 is an integrated waveguide, par. [0061]) is fabricated on a surface of the substrate (an optical device under test (DUT) disposed over the substrate; and an optical input circuit disposed over the substrate, the optical input circuit including a first plurality of inputs each configured to transmit a respective optical test signal of a plurality of optical test signals, where each of the plurality of optical test signals includes a respective dominant wavelength of a plurality of dominant wavelengths, and an output coupled to an input waveguide of the optical DUT, par. [0171]) wherein the optical signal is configured to reflected upward out of the surface of the substrate from the waveguide or to reflected to the waveguide from above the substrate, wherein the waveguide is coupled to an optoelectronic circuit (fig. 5, the combined optical test signal is transmitted to optical DUT 10 through a waveguide 80 to input 532 of optical DUT 10. As before, if optical DUT 10 produces an optical response to the combined optical test signal, then photonic testing device 501 may include an optical output circuit 550 optically coupled to optical DUT 10 at an output 536. The optical output circuit 550 may receive a combined optical response signal at an input 556 which may be separated within another optical coupler 54 into two optical response signals, par. [0077]), wherein the optoelectronic circuit is configured to emit an optical signal to the waveguide, or to receive and process an optical signal received from the input waveguide (fig. 3, output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80, par. [0064]). 
However, Piazza does not teach a method comprising forming a sacrificial upturned mirror, wherein the sacrificial upturned mirror comprises a reflective layer disposed on a mirror base on a substrate, the mirror base comprises a mirror profile configured to reflect an optical signal from a waveguide or to the waveguide, wherein the optoelectronic circuit is configured to emit an optical signal to the sacrificial upturned mirror or to receive and process an optical signal received from the input waveguide coming from the sacrificial upturned mirror, wherein the sacrificial upturned mirror is configured to be removed in a subsequent fabrication step after the testing step, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head.
  	Ji teaches a method comprising forming a sacrificial upturned mirror (... the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics, par. [0037]), wherein the sacrificial upturned mirror comprises a reflective layer disposed on a mirror base on a substrate (fig. 2, the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics, par. [0037]), the mirror base comprises a mirror profile configured to reflect an optical signal (a probe mirror reflecting the optical signal, reflected by the first reflection mirror, to be propagated to the first optical coupling element [0006]; The first mirror 162 and the fourth mirror 168 may reflect an optical signal transferred from the third substrate S3, disposed on an upper portion, par. [0027]) from a waveguide (fig. 2, optical waveguide 126, par. [0026]) or to the waveguide, wherein the optoelectronic circuit (fig. 2, optical modulator 124, par. [0026]) is configured to emit an optical signal to the sacrificial upturned mirror (fig. 2, second and third mirrors 164 and 166, par. [0037]) or to receive and process an optical signal received from the input waveguide coming from the sacrificial upturned mirror, wherein the sacrificial upturned mirror is configured to be removed in a subsequent fabrication step after the testing step.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piazza, in view of Ji, to include a sacrificial upturned mirror comprising a reflective layer disposed on a mirror base on a substrate, the mirror base comprises a mirror profile configured to reflect an optical signal from a waveguide to provide access to optical signals propagating in planar waveguides and improve the functionality of the apparatus.
Ng’89 teaches wherein the testing is performed using a tester (commercially available semiautomatic probe stations, pg. 1, ln. 20-24) comprising an electrical probe head (fig. 1a,  base unit 4, pg. 3,  ln. 10) and an optical probe head (fig. 1b, optical fiber 6, pg. 3,  ln. 15-17), wherein the sacrificial upturned mirror is configured to be removed in a subsequent fabrication step after the testing step (fig. 1b, integrated sacrificial tilting mirror 7, pg. 3,  ln. 17-23), wherein the testing is performed using a tester (4) comprising an electrical probe head (4) and an optical probe head (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide probe for testing an optoelectronic device to monitor both the electrical and optical performance of the device, as taught in Ng’89 in modifying the apparatus of Piazza and Ji. The motivation would be allows both electrical and optical characterization to be done at wafer level without cleaving which reduces the cost and time taken in the testing and measurement stage.

Regarding claim 2, Piazza, Ji and Ng’89 teaches a  method as in claim 1, 
Piazza does not teach wherein the mirror profile is configured to optimize optical signals transferred between the optical probe head and the sacrificial upturned mirror.  
Ji teaches wherein the mirror profile is configured to optimize optical signals transferred between the optical probe head and the sacrificial upturned mirror (fig. 2, second and third mirrors 164 and 166, par. [0027], [0037]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 3, Piazza, Ji and Ng’89 teaches a  method as in claim 1, 
Piazza does not teach wherein the mirror profile comprises a curve or a straight profile.  
Ji teaches wherein the mirror profile comprises a curve or a straight profile (fig. 2, second and third mirrors 164 and 166, par. [0037]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 4, Piazza, Ji and Ng’89 teaches a  method as in claim 1, 
Piazza does not teach wherein the optoelectronic circuit is configured to emit an optical signal to the waveguide to the upturned mirror, wherein the electrical probe head comprises multiple electrical probes, wherein the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process, wherein the optical probe head comprises an optical detector, wherein the optical detector is configured to be aligned with the upturned mirror for receiving an optical signal generated by the optoelectronic circuit during the testing process, wherein the tester is configured to process the optical signal for testing the optoelectronic circuit.  
 	Ji teaches wherein the optoelectronic circuit (fig. 2, optical modulator 124, par. [0026]) is configured to emit an optical signal to the waveguide (fig. 2, optical waveguide 126, par. [0027]) to the upturned mirror (fig. 2, second and third mirrors 164 and 166, par. [0027]) wherein the optical probe head comprises an optical detector (a photodetector to detect the optical signal propagating in the waveguide to be output to the second optical coupling element, par. [0006]), the upturned mirror for receiving an optical signal generated by the optoelectronic circuit during the testing process (par. [0027]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 5, Piazza, Ji and Ng’89 teaches a  method as in claim 1,
Piazza teaches wherein the optoelectronic circuit is configured to receive and process an optical signal received from the input waveguide (fig. 3, output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80, par. [0064])
 	Piazza does not teach the upturned mirror, wherein the electrical probe head comprises multiple electrical probes, wherein the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit during the testing process, wherein the optical probe head comprises an optical emitter, 2wherein the optical emitter is configured to be aligned with the upturned mirror for sending an optical signal to the optoelectronic circuit during the testing process, wherein the tester is configured to measure an electrical signal from the optoelectronic circuit for testing the optoelectronic circuit, wherein the electrical signal is generated in response to the optical signal received by the optoelectronic circuit from the optical probe head. 
Ng’89 teaches the upturned mirror (fig. 1b, integrated sacrificial tilting mirror 7, pg. 3,  ln. 17-23), wherein the electrical probe head (fig. 1a,  base unit 4, pg. 3, ln. 10) comprises multiple electrical probes (fig. 1a,  probes 9, pg. 3,  ln. 9-11), wherein the multiple electrical probes are configured to contact multiple terminal pads of the optoelectronic circuit (fig. 1b, optoelectronic device 2, pg. 3,  ln. 10) during the testing process, wherein the optical probe head comprises an optical emitter, 2wherein the optical emitter is configured to be aligned with the upturned mirror for sending an optical signal to the optoelectronic circuit during the testing process (fig. 1b, optical fiber 6 is attached to it, thus allowing both the illumination and collection of light to and from the optoelectronic device 2 via an integrated sacrificial tilting mirror 7, side tilting mirror 7 directs the output upwards for coupling into the optical fiber 6, or can direct light from the optical fiber 6 into the device 2, pg. 3, ln. 18-19), wherein the tester is configured to measure an electrical signal from the optoelectronic circuit for testing the optoelectronic circuit, wherein the electrical signal is generated in response to the optical signal received by the optoelectronic circuit from the optical probe head (electrical performance of the device 2 be extracted, but the optical performance of the device can also be characterized, pg. 3, ln. 33-35). 
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 7, Piazza, Ji and Ng’89 teaches a  method as in claim 1, 
Piazza and Ji do not teach wherein the sacrificial upturned mirror is fabricated in an area configured to be cut during a separation of the optoelectronic circuit.  
Ng’89 teaches wherein the sacrificial upturned mirror (fig. 1b, integrated sacrificial tilting mirror 7, pg. 3,  ln. 17-23) is fabricated in an area configured to be cut during a separation of the optoelectronic circuit (fig. 1b, optoelectronic device 2, pg. 3,  ln. 17-23).
The references are combined for the same reason already applied in the rejection of claim 1.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view of Ji in view of Ng’89 as applied to claim 1 above, and further in view of Ng et al. GB 2387479 A (hereinafter referred to as Ng’79)

Regarding claim 6, Piazza, Ji and Ng’89 teaches a  method as in claim 1,
Piazza, Ji and Ng’89 do not teach wherein the sacrificial upturned mirror is fabricated in an area between a first portion and a second portion, wherein first portion comprises the optoelectronic circuit, wherein the second portion comprises a neighbor optoelectronic circuit.  
Ng’79 teaches wherein the sacrificial upturned mirror (fig. 1, sacrificial side-tilting mirror 2, pg. 3, ln. 32-33) is fabricated in an area between a first portion and a second portion, wherein first portion comprises the optoelectronic circuit (see fig. 1, photonic devices 3, pg. 3, ln. 29-31), wherein the second portion comprises a neighbor optoelectronic circuit (see fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an apparatus and method to allow on-wafer testing of optical parameters of optoelectronic devices without dicing the wafer, as taught in Ng’79 in modifying the apparatus of Piazza, Ji and Ng’89. The motivation would be accelerates testing and performance of individual devices can be evaluated so that bad dies can be binned without the need for cleaving and packaging the devices.

Claim(s) 8-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view of Ji in view of Ng’79.

Regarding claim 8, Piazza teaches a method comprising forming an optoelectronic circuit (fig. 3, output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80, par. [0064]) or a receiver circuit configured to receive and process an optical signal received from an input waveguide (The electro-optical receiver circuit 56 may be a specific example of an optical DUT 10 as previously described. PSR 1611 may include a first PSR output waveguide 1615 and a second PSR output waveguide 1617 which may each be optically coupled to a respective wavelength demultiplexer 58 as illustrated, par. [0140]). 3  
Piazza does not teach wherein the optoelectronic circuit comprises at least one of an emitter circuit configured to emit an optical signal to an output waveguide; wherein at least one of the output waveguide is optically coupled to a first upturned mirror, or the input waveguide is optically coupled to a second upturned mirror, wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit to the output waveguide, wherein the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit; wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head; testing the optoelectronic circuit using the first and second upturned mirrors; forming a component on the substrate after testing, wherein the first and second upturned mirror is configured to be removed in the fabrication step after the testing step.  
Ji teaches wherein the optoelectronic circuit (fig. 2, optical modulator 124, par. [0026]) comprises at least one of an emitter circuit configured to emit an optical signal to an output waveguide (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180, par. [0051]); wherein at least one of the output waveguide (fig. 2, first grating couplers 122A, par. [0026]) is optically coupled to a first upturned mirror (fig. 2, second mirror 166,par. [0027]), or the input waveguide is optically coupled to a second upturned mirror (fig. 2, third mirror 164, par. [0027]), wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit  (fig. 2, light source 140, par. [0027]), to the output waveguide wherein the second upturned mirror (166) is configured to receive from upward an optical signal to the input waveguide (fig. 2, optical fiber 180, par. [0027]) to be received by the receiver circuit; testing the optoelectronic circuit using the first and second upturned mirrors.
The references are combined for the same reason already applied in the rejection of claim 1.
Ng’79 teaches wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head (probe card may be used to monitor a plurality of devices simultaneously…  both electrical and optical parameters, such as Light Current-Voltage (L-l-V) characteristics of the edge-emitting laser diode or the responsivity of a photodetector, can be easily extracted from the devices 3 at wafer level, pg. 4, ln. 2-8); testing the optoelectronic circuit (fig. 1, edge-emitting photonic devices 3, pg. 3, ln. 29-31) using the first and second upturned mirrors (fig. 1, The basic principal is that a sacrificial side-tilting mirror 2 is fabricated next to a facet of each photonic device 3, the configuration allows both the illumination and collection of light to and from the devices 3, such as laser diodes or photodetectors' where the output light is directed upwards from the devices 3 using the side-tilting mirrors 2 or directed into the devices 3 using the mirrors 2, pg. 3, ln. 30-35); forming a component on the substrate after testing (photonic device 3 are fabricated on a 35 substrate… After the on-wafer testing, the side-tilting mirrors 2 on the wafer can be detached by means of cleaving… 1, pg. 3, ln. 34 to pg. 4, ln. 1-5), wherein the first and second upturned mirror is configured to be removed in the fabrication step after the testing step (After on-wafer testing, the photonic device die will be cleaved to separate the 35 side-tilting mirror 2 and the device 3 for packaging, pg. 4, ln. 34-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an apparatus and method to allow on-wafer testing of optical parameters of optoelectronic devices without dicing the wafer, as taught in Ng’79 in modifying the apparatus of Piazza and Ji. The motivation would be accelerates testing and performance of individual devices can be evaluated so that bad dies can be binned without the need for cleaving and packaging the devices.

Regarding claim 9, Piazza, Ji and Ng’79 teaches a method as in claim 8, 
Piazza teaches wherein the component comprises at least one of an output coupler (fig. 5, optical output circuit 550 may receive a combined optical response signal at an input 556 which may be separated within another optical coupler 54 into two optical response signals, par. [0077]), wherein the output coupler is configured to house a first optical fiber for coupling to the output waveguide, wherein the output coupler is disposed on the output waveguide or on the first upturned mirror; or an input coupler, wherein the input coupler is configured to house a second optical fiber for coupling to the input waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80, par. [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48, par. [0078]), 4wherein the input coupler is disposed on the input waveguide (the optical output circuit including an input coupled to an output waveguide of the optical DUT, par. [0172]) or on the second upturned mirror.  
Piazza does not teach the first upturned mirror and the second upturned mirror.
Ji teaches the first upturned mirror and the second upturned mirror (the second and third mirrors 164 and 166 may be concave mirrors, e.g., with respect to the third substrate S3, and may be composed of a reflective layer disposed on recessed surface of the body portion 103. The reflective layer may include a material having high reflectivity characteristics, par. [0037]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 13, Piazza, Ji and Ng’79 teaches a method as in claim 8, Piazza teaches a multiplexor (fig. 16A, For example, optical input circuit 1620 includes four optical grating couplers 40, two 1 x2 multiplexing devices 52 and a PRS/C 60, 
par. [0137]). 
Piazza do not teach  6wherein the emitter circuit comprises multiple laser devices coupled to a multiplexor to generate a composite optical signal, wherein testing the optoelectronic circuit comprises contacting, using the electrical probe head, the emitter circuit to cause the multiple laser devices to emit multiple individual optical signals having different wavelengths, receiving, using the optical probe head, the composite optical signal.  
Ji teaches the emitter circuit to cause the multiple laser devices to emit multiple individual optical signals having different wavelengths (fig. 1, in example embodiments, the light source 140 may include a plurality of light sources, emitting light having different wavelengths, par. [0051])
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 14, Piazza, Ji and Ng’79 teaches a method as in claim 8, Piazza teaches wherein the receiver circuit comprises a demultiplexor (fig. 16a, demultiplexer 58, par. [0140]) configured to receive the composite optical signal, wherein testing the optoelectronic circuit (fig. 16a, an example photonic testing device which may be used in a photonic wafer level testing system for measuring the response of an electro-optical receiver, par. [0135]) comprises contacting, using the electrical probe head, the receiver circuit to cause the demultiplexor to generate multiple individual optical signals having different wavelengths (par. [0142]).  
Piazza do not teach comprises wherein the optical probe head is configured to generate a composite optical signal; contacting, using the electrical probe head.
Ng’79 teaches the optical probe head (fig. 1, optical fiber 6, pg. 3, ln. 18-20) is configured to generate a composite optical signal; contacting, using the electrical probe head (fig. 1, probe 1, pg. 3, ln. 33).
The references are combined for the same reason already applied in the rejection of claim 8.

Regarding claim 15, Piazza, Ji and Ng’79 teaches a method as in claim 8, 
Piazza does not teach wherein the emitter circuit comprises a laser device, wherein the receiver circuit comprises an optoelectronic device, wherein testing the optoelectronic circuit comprises contacting, using the electrical probe head, the emitter circuit to cause the laser device to emit a first optical signal, receiving, using the optical probe head, the first optical signal, generating, using the optical probe head, a second optical signal, 7contacting, using the electrical probe head, the receiver circuit to cause the optoelectronic device to process the second optical signal and to generate an electrical signal corresponded to the second optical signal, measuring the electrical signal.  
Ji teaches the emitter circuit comprises a laser device, wherein the receiver circuit comprises an optoelectronic device, wherein testing the optoelectronic circuit (fig. 19A, Photonic testing device 1901 further includes an optical input circuit 1920 and an optical output circuit 1930, an input waveguide 1912 of the electro-optical receiver 56 may be advantageously configured to function as both an input of the optical DUT at the wafer level and as an input waveguide, par. [0154])
Ng’79 teaches using the optical probe head (fig. 1, optical fiber 6, pg. 3, ln. 18-20), a second optical signal (pg. 1, ln. 29-33), 7contacting, using the electrical probe head (fig. 1, probe 1, pg. 3, ln. 33), the receiver circuit to cause the optoelectronic device (fig. 1, edge-emitting photonic devices 3, pg. 3, ln. 29-31) to process the second optical signal.
The references are combined for the same reason already applied in the rejection of claim 8.

Regarding claim 16, Piazza, Ji and Ng’79 teaches a method as in claim 8, 
Piazza do not teach wherein at least one of the output waveguide or the input waveguide is patterned on a stack of SiON layers.  
Ji teaches wherein at least one of the output waveguide or the input waveguide is patterned on a stack of SiON layers (support substrate 111 and the optical core layer 113 may include a semiconductor material, ... may be formed of an insulating material, e.g., silicon oxide [0032]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view of Ji in view of Ng’79 as applied to claim 8 above, and further in view of as Ng’89.

Regarding claim 10, Piazza, Ji and Ng’79 teaches a method as in claim 8, 
Piazza, Ji and Ng’79 do not teach wherein the optoelectronic circuit comprises an emitter circuit configured to emit an optical signal to an output waveguide, wherein the output waveguide is optically coupled to the first upturned mirror, wherein testing the optoelectronic circuit comprises contacting the emitter circuit, using the electrical probe head, to cause the emitter circuit to emit an optical signal to the output waveguide to the first upturned mirror, receiving the optical signal, using the optical probe head, from the first upturned mirror for testing the emitter circuit.  
Ji teaches an emitter circuit configured to emit an optical signal to an output waveguide (the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180, par. [0051]).
Ng’89 teaches wherein testing the optoelectronic circuit (fig. 1, optoelectronic device 2, pg. 3, ln. 17) comprises contacting the emitter circuit, using the electrical probe head (fig. 1, probe 1, pg. 3, ln. 33), to cause the emitter circuit (fig. 1, probe 1, pg. 3, ln. 19-20) to emit an optical signal to the output waveguide to the first upturned mirror (fig. 1, mirror 7, pg. 3, ln. 18-20), receiving the optical signal, using the optical probe head (fig. 1, optical fiber 6, pg. 3, ln. 18-20), from the first upturned mirror for testing the emitter circuit (pg. 3, ln. 33-37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide probe for testing an optoelectronic device to monitor both the electrical and optical performance of the device, as taught in Ng’89 in modifying the apparatus of Piazza, Ji and Ng’79. The motivation would be allows both electrical and optical characterization to be done at wafer level without cleaving which reduces the cost and time taken in the testing and measurement stage.

Regarding claim 11, Piazza, Ji and Ng’79 teaches a method as in claim 8, 
Piazza teaches wherein the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide (fig. 16A, electro-optical receiver circuit 56, PSR 1611 may include a first PSR output waveguide 1615 and a second PSR output waveguide 1617 which may each be optically coupled to a respective wavelength demultiplexer 58 as illustrated, par. [0140]); 
Piazza does not teach wherein the input waveguide is optically coupled to the second upturned mirror, wherein testing the optoelectronic circuit comprises sending, using the optical probe head, an optical signal to the second upturned mirror, contacting, using the electrical probe head, the receiver circuit to cause the receiver circuit to receive and process the optical signal received from the second upturned mirror to the input waveguide, 5measuring a response from the receiver circuit based on the processed optical signal.  
Ji teaches input waveguide (fig. 2, optical waveguide 126, par. [0037]) is optically coupled to the upturned mirror (fig. 2, second and third mirrors 164 and 166, par. [0037]).
The references are combined for the same reason already applied in the rejection of claim 1.

Ng’79 teaches wherein the input waveguide is optically coupled to the second upturned mirror, wherein testing the optoelectronic circuit comprises sending, using the optical probe head, an optical signal to the second upturned mirror, the receiver circuit to cause the receiver circuit to receive and process the optical signal received from the second upturned mirror to the input waveguide, 5measuring a response from the receiver circuit based on the processed optical signal (This configuration allows both the illumination and collection of light to and from the devices 3, such as laser diodes or photodetectors' where the output light is directed upwards from the devices 3 using the side-tilting mirrors 2 or directed into the devices 3 using the mirrors 2, both electrical and optical parameters, such as Light Current-Voltage (L-l-V) characteristics of the edge-emitting laser diode or the responsivity of a photodetector, can be easily extracted from the devices 3, pg. 3, ln. 35-37, pg. 4, ln. 1-8).  
The references are combined for the same reason already applied in the rejection of claim 8.
Ng’89 teaches testing the optoelectronic circuit (fig. 1, optoelectronic device 2, pg. 3, ln. 17) comprises sending, using the optical probe head (fig. 1, optical fiber 6, pg. 3, ln. 18-20), an optical signal to the second upturned mirror (fig. 1, mirror 7, pg. 3, ln. 18-20), contacting, using the electrical probe head (fig. 1, probe 1, pg. 3, ln. 33), measuring a response from the receiver circuit based on the processed optical signal (pg. 3, ln. 33-37).
The references are combined for the same reason already applied in the rejection of claim 10.

Ng’89 teaches wherein testing the optoelectronic circuit (fig. 1, optoelectronic device 2, pg. 3, ln. 17) comprises contacting the emitter circuit, using the electrical probe head (fig. 1, probe 1, pg. 3, ln. 33), to cause the emitter circuit (fig. 1, probe 1, pg. 3, ln. 19-20) to emit an optical signal to the output waveguide to the first upturned mirror (fig. 1, mirror 7, pg. 3, ln. 18-20), receiving the optical signal, using the optical probe head (fig. 1, optical fiber 6, pg. 3, ln. 18-20), from the first upturned mirror for testing the emitter circuit (pg. 3, ln. 33-37).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide probe for testing an optoelectronic device to monitor both the electrical and optical performance of the device, as taught in Ng’89 in modifying the apparatus of Piazza, Ji and Ng’79. The motivation would be allows both electrical and optical characterization to be done at wafer level without cleaving which reduces the cost and time taken in the testing and measurement stage.

Regarding claim 12, Piazza, Ji and Ng’79 teaches a method as in claim 8, 
Piazza teaches wherein the optoelectronic circuit (fig. 17A,  photonic testing device 1701, par. [0147]) comprises an optical signal to an output waveguide (fig. 17A, output waveguide 1716 of the wavelength multiplexer 68 may be advantageously configured to function as both an output of the optical DUT at the wafer level before the dicing process and as an output waveguide for a final coupling system at the die level after the dicing process, par. [0147]), wherein the output waveguide is optically coupled to the first upturned mirror, wherein the optoelectronic circuit comprises a receiver circuit configured to receive and process an optical signal received from an input waveguide (fig. 19A, Photonic testing device 1901 further includes an optical input circuit 1920 and an optical output circuit 1930, an input waveguide 1912 of the electro-optical receiver 56 may be advantageously configured to function as both an input of the optical DUT at the wafer level and as an input waveguide, par. [0154]).  
Piazza does not teach an emitter circuit configured to emit an optical signal, first upturned mirror, input waveguide is optically coupled to the second upturned mirror, wherein the wherein testing the optoelectronic circuit comprises contacting, using the electrical probe head, the emitter circuit to cause the emitter circuit to emit a first optical signal to the output waveguide to the first upturned mirror, receiving, using the optical probe head, the first optical signal from the first upturned mirror, sending, using the optical probe head, a second optical signal to the second upturned mirror, contacting, using the electrical probe head, the receiver circuit to cause the receiver circuit to receive and process the second optical signal received from the second upturned mirror to the input waveguide, measuring a response from the receiver circuit based on the processed second optical signal.
Ji teaches an emitter circuit configured to emit an optical signal, first upturned mirror, input waveguide is optically coupled to the second upturned mirror, a second optical signal to the second upturned mirror (fig. 5, the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180, par. [0051 ]) the upturned mirror is configured to receive from an optical signal (fig. 5, the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180, par. [0051]).
Ng’89 teaches wherein testing the optoelectronic circuit (fig. 1, optoelectronic device 2, pg. 3, ln. 17) comprises contacting, using the electrical probe head (fig. 1, probe 1, pg. 3, ln. 33).
The references are combined for the same reason already applied in the rejection of claim 10.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view of Ji.

Regarding claim 17, Piazza teaches a method comprising fabricating multiple optoelectronic circuits (fig. 3, output 326 of the optical input circuit 320 is optically coupled to an input 312 of an optical DUT 10. The optical DUT 10 may receive the combined optical test signal at the input 312 and may be as previously described. Input 312 may be any suitable type of waveguide similar to waveguide 80, par. [0064]) on a substrate (fig. 1, In one embodiment, the optical input circuit 120 and the optical DUT 10 are disposed on a same surface of the wafer substrate 12, par. [0041]), wherein each optoelectronic (fig. 17A,  photonic testing device 1701, par. [0147]) configured to emit an optical signal to an output waveguide (fig. 17A, output waveguide 1716 of the wavelength multiplexer 68 may be advantageously configured to function as both an output of the optical DUT at the wafer level before the dicing process and as an output waveguide for a final coupling system at the die level after the dicing process, par. [0147]), or a receiver circuit configured to receive and process an optical signal received from an input waveguide (fig. 19A, Photonic testing device 1901 further includes an optical input circuit 1920 and an optical output circuit 1930, an input waveguide 1912 of the electro-optical receiver 56 may be advantageously configured to function as both an input of the optical DUT at the wafer level and as an input waveguide, par. [0154]); 
 	Piazza does not teach fabricating multiple one or more upturned mirrors on the substrate, wherein at least one of a first upturned mirror of each one or more upturned mirrors is optically coupled to the output waveguide, or a second upturned mirror of each one or more upturned mirrors is optically coupled to the input waveguide; wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit from the output waveguide, 8wherein the second upturned mirror is configured to receive from upward an optical signal to the input waveguide to be received by the receiver circuit, testing the optoelectronic circuit of the multiple optoelectronic circuits using the first and second upturned mirrors, wherein the testing is performed using a tester comprising an electrical probe head and an optical probe head; fabricating a component on the substrate after testing, wherein the first and second upturned mirror is configured to be removed in the fabrication step after the testing step.  
Ji teaches wherein at least one of a first upturned mirror of each one or more upturned mirrors is optically coupled to the output waveguide, or a second upturned mirror of each one or more upturned mirrors is optically coupled to the input waveguide; wherein the first upturned mirror is configured to send upward an optical signal generated by the emitter circuit from the output waveguide (fig. 5, the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180, par. [0051 ]) the upturned mirror is configured to receive from an optical signal (fig. 5, the light source 140 may include a plurality of light sources, emitting light having different wavelengths. In addition, a plurality of optical modulators 124 may be in an array so as to change an intensity and a phase of light emitted from respective light sources 140. The first to fourth reflection mirrors 162, 164, 166, and 168 may be provided as a plurality of reflection mirrors to correspond to the array of respective light sources 140 and optical fibers 180, par. [0051]).
The references are combined for the same reason already applied in the rejection of claim 1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Regarding claim 18, Piazza and Ji teaches a method as in claim 17,  
Piazza teaches wherein fabricating a component on the substrate comprises fabricating an output coupler for the optoelectronic circuit (The optical output circuit 550 may receive a combined optical response signal at an input 556 which may be separated within another optical coupler 54 into two optical response signals, par. [0077]), wherein the output coupler is configured to house a first optical fiber for coupling to the output waveguide, wherein the output coupler is disposed on the output waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80 [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48, par. [0078]) or on the first upturned mirror; or fabricating an output coupler for the optoelectronic circuit, wherein the input coupler is configured to house a second optical fiber for coupling to the input waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80, par. [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48, par. [0078]), wherein the input coupler is disposed on the input waveguide (Each of the plurality of inputs 522 is implemented using an optical grating coupler 40 which is in turn optically coupled to an optical coupler 54 using a waveguide 80, par. [0076]; external optical coupling may be achieved using a fiber block 505 including four fiber connections 48, par. [0078]) or on the second upturned mirror.  
Piazza does not teach the first upturned mirror and the second upturned mirror.
Ji teaches the first upturned mirror (fig. 2, second mirror 166,par. [0027]) and the second upturned mirror (fig. 2, third mirror 164, par. [0027]).
The references are combined for the same reason already applied in the rejection of claim 1.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view of Ji as applied to claim 17 above, and further in view of Ng’79.

Regarding claim 19, Piazza and Ji teaches a method as in claim 17, 
Piazza and Ji do not teach, separating the multiple optoelectronic circuits into individual optoelectronic circuits, 9wherein the separation passes through at least one of the output waveguide, the one or more upturned mirrors, or the input waveguide.  
Ng’79 teaches separating the multiple optoelectronic circuits (fig. 1, photonic device 3, pg. 2, ln. 10-12) into individual optoelectronic circuits, 9wherein the separation passes through at least one of the output waveguide, the one or more upturned mirrors, or the input waveguide (After on-wafer testing, the photonic device die will be cleaved to separate the 35 side-tilting mirror 2 and the device 3 for packaging. The cleave lines 8a, 8b are shown in Figure 5, pg. 4, ln. 35-36-pg. 5, ln. 1).  
The references are combined for the same reason already applied in the rejection of claim 8.

Regarding claim 20, Piazza and Ji teaches a method as in claim 17, 
Piazza and Ji do not teach, wherein each optoelectronic circuit is fabricated on a separate portion of the substrate, wherein the method comprises fabricating the one or more upturned mirrors in an area between two adjacent portions housing two adjacent optoelectronic circuits.
Ng’79 teaches wherein each optoelectronic circuit (see fig. 1, photonic devices 3, pg. 3, ln. 29-31) is fabricated on a separate portion of the substrate (fig. 1, substrate 1, pg. 3, ln. 35), wherein the method comprises fabricating the one or more upturned mirrors (fig. 1, sacrificial side-tilting mirror 2, pg. 3, ln. 32-33) in an area between two adjacent portions housing two adjacent optoelectronic circuits (see fig. 1).
The references are combined for the same reason already applied in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858